o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-131783-09 uil the honorable henry e brown jr member u s house of representatives north oak street suite c myrtle beach sc attention -------------------- dear congressman brown this letter responds to your enquiry dated date on behalf of your constituent ---------------------------- ---------------- questioned the implications of a q a on the first- time homebuyer credit posted on the irs website the q a involved a taxpayer who acquired property through a contract_for_deed the q a could have been read to imply that a taxpayer must obtain legal_title to claim the first-time_homebuyer credit we have revised the q a posted on the website to clarify that taxpayers who obtain the benefits_and_burdens_of_ownership of a residence in a seller financing_arrangement for example a contract_for_deed can claim the first-time_homebuyer credit even though the seller retains legal_title as of date first-time_homebuyer credit question and answers basic information posted on the website states the following q can a taxpayer claim the first-time_homebuyer credit if the purchase is pursuant to a seller financing_arrangement for example a contract_for_deed installment land sale contract or long-term land_contract and the seller retains legal_title to secure the taxpayer's payment obligations a if the taxpayer obtains the benefits_and_burdens_of_ownership of a residence in a seller financing_arrangement then the taxpayer can claim the credit even though the seller retains legal_title factors that indicate that a taxpayer has the benefits_and_burdens_of_ownership include the right of possession the right to obtain legal_title conex-131783-09 upon full payment of the purchase_price the right to construct improvements the obligation to pay property taxes the risk of loss the responsibility to insure the property and the duty to maintain the property i hope this information is helpful if you have any questions please contact ---------------- ------------at --------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
